UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . The Company announced its fiscal 2010 financial results in a press release dated November 30, 2010.All reported results are in Canadian dollars in accordance with applicable securities requirements in Canada. Please see the press release attached hereto for further details. Copies of the Company’s consolidated financial statements, management’s discussion and analysis, annual information form, and officers’ certificates for its year ended August 31, 2010, as filed in Canada on SEDAR, are also attached hereto. EXHIBITS Number Description of Exhibit News Release dated November 30, 2010 – “CIBT Reports Fiscal 2010 Results” Annual Information Form Audited Consolidated Financial Statements for the year ended August 31, 2010 Management’s Discussion and Analysis for the year ended August 31, 2010 Form 52-109F1 – Certification of Annual Filings – CEO Form 52-109F1 – Certification of Annual Filings – CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:December 1, 2010 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
